 PROB 12C                                                                                 Report Date: July 31, 2019
(6/16)

                                       United States District Court                                FILED IN THE
                                                                                               U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                         Aug 05, 2019
                                        Eastern District of Washington                        SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Nathaniel Jameco Brown                    Case Number: 0980 2:10CR00144-EFS-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: September 20, 2011
 Original Offense:          Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922(g)(1)
 Original Sentence:         Prison - 96 months               Type of Supervision: Supervised Release
                            TSR - 48 months

 Revocation Sentence:       Prison- 12 months
 (July 14, 2018)            TSR- 48 months
 Asst. U.S. Attorney:       Daniel Hugo Fruchter             Date Supervision Commenced: February 12, 2019
 Defense Attorney:          Colin G. Prince                  Date Supervision Expires: February 11, 2023

                                          PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on 06/24/2019, 07/03/2019 and 07/18/2019.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            8           Special Condition # 6: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: On July 24, 2019, Mr. Brown was in direct violation of special
                        condition number 6 by supplying a urine sample that tested positive for marijuana.

                        On February 13, 2019, Nathaniel Brown was given a copy of his judgment and his
                        conditions of supervision were explained to him. Mr. Brown signed his judgment reflecting
                        he understood each condition.

                        Due to Mr. Brown’s continued illegal drug use, he was directed to call the urine collection
                        hotline and to listen for the color “BROWN1.” On July 24, 2019, color “BROWN1” was
                        called and Mr. Brown reported as directed. He supplied a urine sample that tested positive
                        for marijuana.
Prob12C
Re: Brown, Nathaniel Jameco
July 31, 2019
Page 2

                      Mr. Brown signed a drug use admission form stating his use was on either July 16 or 17,
                      2019.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     07/31/2019
                                                                            s/Joshua D. Schull
                                                                            Joshua D. Schull
                                                                            U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X ]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Signature of Judicial Officer

                                                                            8/5/2019
                                                                            Date
